DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks/remarks filed on 04/06/2022 have been fully considered.
With respect to the election/restriction, applicant argues that the filter unit features are readable on the elected species A3 (i.e. Fig. 3 and accompanying text in applicant’s specification); however, applicant fails to provide citations from applicant’s specification that the filter unit and respective filter unit features are readable on the elected Species A3. Based on the evidence presented by the examiner about the description of the elected Species A3 (Fig. 3) and non-elected species A4-A5 (Figs. 4-5) in page 2 of the Office action dated 01/16/2022, the subject matter of original claims 7 and 12-14 (i.e. new claims 24) do not read on the elected Species A3. Thus, claims 24 and 28-30 are withdrawn as being drawn to non-elected species A4-A5. Applicant is welcome to provide evidence to support applicant’s allegation  or  to change election of species.   
With respect to the drawing objection(s), applicant’s amendment(s) to drawings has/have overcome the objections with the exception of the objection about the ‘flushing means’. New Fig. 3 still does not show a “flushing device configured to flush a fluid coupling between the supply container and the storage container with an inert gas including at least one of argon or nitrogen”. 
With respect to the specification objection(s), applicant’s amendment(s) to the specification has/have overcome the objection(s). However, applicant’s amendments introduced a new issue because applicant’s abstract was not updated to include the changes made to independent claim 20. 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). However, applicant’s amendments introduced a new issue.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s arguments are not found persuasive. 
Applicant fails to explicitly point out the limitation of claim 20 that Graichen does not teach/suggest. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘the supply device, fluidly coupled to the extraction device and to the storage container, receives extracted unused powdered material from the process chamber, receives the extracted powdered material in a supply container, and supplies "new" powdered material to the storage container of the apparatus’ and  ‘extracted powder material is delivered to the very unit that supplies the virgin material to the printer and not to any secondary container of the apparatus’) are not recited in the rejected claim(s). Independent claim 20 does NOT recite that the supply container is connected to the extraction device and configured to receive extracted unused powdered material by the extraction device as applicant alleges. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s argument that Graichen merely discloses “a system for sieving freshly supplied powder and removing powdered material not useful for the additive manufacturing process, and moving material to a bucket via an intermediate storage container” is not found persuasive. Graichen’s powder handling system is “designed to selectively feed powder from the movable powder storage container to the stationary powder storage container or to remove powder from the build chamber in a hermetically sealed state” (claim 1), wherein “said powder handling system comprises a sieving device designed and arranged for sieving the powder received from the movable powder storage container and/or removed from the build chamber” (claim 2), “treating used powder removed from said additive manufacturing machine, within said powder handling system and thereafter reusing within said or another additive manufacturing machine coupled to the powder handling system (claim 12, P0017). Thus, Graichen’s powder handling system is capable of extracting unused powder material from the build chamber, treating/sieving the extracted unused powder material to recover powder material, and to deliver it back to the build chamber to reuse/recycle it. Graichen’s system meets the limitations of claim 20.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the reasons set forth above, the 103 rejections are maintained.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “flushing device configured to flush a fluid coupling between the supply container and the storage container with an inert gas including at least one of argon or nitrogen” must be shown in Fig. 3 or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract repeats information given in the title and is not a concise statement of the technical disclosure of the patent. In this case, the claims are directed to a system comprising a radiation device, an extraction device, and a supply device fluidly coupled to the storage container and the extraction device; however, the abstract does not include the alleged improvement(s). Furthermore, the abstract describes systems known in the art (see applied prior art references). A correction is required. See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts.
Appropriate correction is required.
Claim Objections
Claim(s) 20 is/are objected to because of the following informalities:  
In claim 20, “to forming a bath of powdered material” should be changed --to form a bath of powdered material--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a structure (generic placeholder) configured to position … (functional language)” in claim 20 with a movable support/table as the corresponding structure/scope disclosed at least in [0039] and Figures of applicant’s published application. 
“radiation device (generic placeholder) configured to sinter … (functional language)” in claim 20 with a laser/radiation source as the corresponding structure disclosed at least in [0039] and Figures of applicant’s published application. 
“extraction device (generic placeholder) configured to extract powdered material from … (functional language)” in claim 20 with a suction device/pump as the corresponding structure disclosed at least in [0047-0048] and Figure 3 of applicant’s published application.
 “transfer device (generic placeholder) configured to transfer … (functional language)” in claim 20 with one or more pumps as the corresponding structure disclosed at least in [0040] of applicant’s published application. 
“flushing device (generic placeholder) configured to flush a fluid … (functional language)” in claim 2  with a gas supply as the corresponding structure disclosed at least in [0043] of applicant’s published application. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graichen (US 20190126346) in view of Cox (US 20080041487) and Meixlsperger (DE 102011088158A1 with English machine translation). All refences are of record. 
Regarding claim 20, Graichen discloses a system (1) for producing an object by means of additive manufacturing (abstract, P0030, and Fig. 1), comprising:
an apparatus (laser additive manufacturing machine 2: P0030 and Fig. 1) including:	
a storage container (powder storage container 4) for storing powdered material (P0030 and Fig. 1);
a process chamber (build chamber 3) fluidly connected to the storage container (build chamber 3 fluidly connected to powder storage container 4 via pipe 7: P0030, 0033, and Fig. 1), the process chamber configured to receive powdered material from the storage container to form a bath of powdered material within the process chamber (build chamber 3 receives powder material from powder storage container 4 in a batch-wise controllable manner via rotary valve: P0030 and 0034; Graichen is silent about the details of the laser additive manufacturing machine 2 but discloses that powder based laser additive manufacturing system are already known: P0002-0003; a person of ordinary skill in the art knows that a bath/bed of powdered material is formed in the process chamber of powder based laser additive manufacturing machines: see prior art of record; thus, Graichen implicitly discloses/suggests/motivates forming a bath of powdered material within the build chamber 3);
…; and
an extraction device (a suction hose not shown) fluidly coupled to the process chamber, the extraction device configured to extract powdered material from the process chamber (P0033, 0035, claim 8, and Fig. 1);
a supply device (feeding station 29 + powder treatment unit 10: P00931-0033, Figs. 1-3) fluidly coupled to each of the storage container and the extraction device (feeding station 29 + powder treatment unit 10 fluidly coupled to 4 and the suction hose in the build chamber 3 for the benefit(s) allowing feeding of fresh and/or re-used powder to the build chamber (P0033-0035, P0017, claims 1-2 and 17), the supply device including a supply container (movable powder storage container 31) configured to store a supply of powdered material to be supplied to the storage container (movable powder storage container 31 capable of storing a supply of fresh powder that is supplied to powder storage container 4: P0031-0034, Figs. 1-3, Figs. 10-11, claim 2) …; and
a transfer device configured to transfer powdered material from the supply container to the storage container (vacuum pump 12 capable of transferring powdered material from the movable powder storage container 31 to the powder storage container 4: P031, 0034, Fig. 1, claim 1; the vacuum pump 12 is structurally and/or functionally equivalent to and reads on the claimed transfer device).
Graichen fails to explicitly disclose a structure for positioning the object and a radiation device. Graichen is silent about the details of his laser additive manufacturing machine 2 but discloses that powder based laser additive manufacturing systems are “already known” (P0002-0003). Thus, Graichen motivates/suggests incorporation of known components to his laser additive manufacturing machine 2. Graichen fails to explicitly disclose the supply device is releaseably coupled to the apparatus.
In the same field of endeavor, powder based laser additive manufacturing systems, Cox discloses a powder based laser additive manufacturing system (250: Fig. 3), comprising a laser sintering machine (252: P0037 and Fig. 3) including:	
a storage container (feed hopper 162) for storing powdered material that can be sintered (P0034, 0037, and Fig. 2);
a process chamber (process chamber 152) fluidly connected to the storage container (process chamber 152 fluidly connected to feed hopper 162 via a bottom portion of 162 extending thorough 122: P0033 and Fig. 2) and arranged for receiving at least a part of the powdered material from said storage container for forming a bath (process chamber 152 is capable of receiving at least a part of the powdered material from hopper 162 to form a powder bed/bath 190: P0033 and Fig. 2) 
a structure (movable support platform 170) for positioning an object in relation to a surface level of the bath of powdered material (P0035 and Fig. 2); and
a solidifying device (108) for solidifying at least a part of a layer of the bath of powdered material (P0035 and Fig. 2):
wherein said system further comprises:
an supply device having a supply container (268/270) for storing a supply of powdered material that can be solidified and that can be supplied to the storage container (P0037-0038, Fig. 3, and claim 1);
connection means (lines 161/163) for fluidly connecting the supply container to the storage container (P0037-0038, Fig. 3, and claim 1); and
a transfer means (pneumatic powder transfer system) for transferring powdered material from the supply container (268) to the storage container (P0038-0038, Fig. 4, and claim 1).
A person of ordinary skill in the art knows that powder based laser additive manufacturing machines are characterized for comprising a vertically movable platform for positioning the object in relation to a surface level of a bath of powdered material to enable layer-by-layer powder deposition and for comprising a laser device configured for selectively sintering/solidifying at least a part of a layer of the bath of powdered material to enable layer-by-layer manufacturing/sintering of the object. See other prior art of record. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Graichen in view of Cox by incorporating to the laser additive manufacturing machine of Graichen a movable platform/structure for positioning the object in relation to a surface level of the bath of powdered material to enable layer-by-layer powder deposition and a solidifying/laser device for solidifying/sintering at least a part of a layer of the bath of powdered material to enable layer-by-layer solidifying/sintering of the object as suggested by Cox. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II. Since Graichen further suggests to make at least portion of the the supply device releasably connectable to the apparatus (2) for the benefit(s) of allowing its relocation/mobility (P0032, Fig. 3, and Fig. 11: 29 appears to be releasably connectable to 2 to be movable), Cox further discloses to make supply devices (268/270) portable/releasable from the additive manufacturing machine (252) for the benefit(s) of allowing its relocation to a remote refilling location and/or facilitating refilling (P0038 and Fig. 3), and it is known in the art to connect powder supply devices and laser additive machines in a releasable manner to facilitate replacement/refilling/maintenance of the powder supply devices, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Graichen in view of Cox and/or ordinary knowledge in the art by releasably connecting the supply device to the apparatus for the benefit(s) facilitating replacement/refilling/maintenance of the supply device. In addition, it has been held that that constructing formerly integral structure in various elements involves only routing skill in art. See MPEP §§ 2143 I C, 2143 I G, 2144 II, and/or 2144.04 V C.
If applicant disagrees with examiner’s interpretation of the suggestions in Graichen, then, in the same field of endeavor, additive manufacturing systems, Meixlsperger discloses the technique of connecting a supply device (130) to an extraction/suction device (112/20) for transferring extracted material to the supply device for the benefit(s) of allowing reusing/recycling of the extracted material (Abstract, P0025, 0028, claim 10, and Fig. 2). 
If applicant disagrees with examiner’s interpretation that Graichen discloses/suggests wherein the supply device is connectable to the extraction/suction device for transferring the extracted material to the supply device for the benefit(s) of allowing treating and/or reusing/recycling of the extracted material (P0035, 0038, Fig. 4, and claim 12, and as applied above), then, in the same field of endeavor, additive manufacturing systems, Meixlsperger discloses the technique of connecting a supply device (130) to an extraction/suction device (112/20) for transferring extracted material to the supply device for the benefit(s) of allowing reusing/recycling of the extracted material (Abstract, P0025, 0028, claim 10, and Fig. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Graichen in view of Meixlsperger by connecting the supply device to the extraction/suction device for transferring extracted material to the supply device for the benefit(s) of allowing recycling and/or re-storing of the extracted material. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 22, modified Graichen further discloses wherein the storage container is arranged as an integral part of the apparatus (“it is also possible to integrate the storage container 4 in the additive manufacturing machine 2”: P0030 and Fig. 1). Cox further discloses and obviates the claimed limitation (Fig. 2). In addition, it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. See MPEP § 2144.04 V B.   
Regarding claim 23, modified Graichen further discloses wherein, in a connected state of the supply device, the supply container and the process chamber are sealed from an external environment (when 29 and 30 are connected to machine 2, the powder storage container 31 and chamber 3 are connected so as to be in a hermetically sealed state for the benefit(s) of reducing health risks of operators and/or preventing deterioration/contamination of the powder during transfer/operating operations: P0004-0006, 0033-0034, and 0038). 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graichen in view of Cox and Meixlsperger as applied to claim 20 above, and further in view of Burris (US 20140265049). All refences are of record.
Regarding claim 21, modified Graichen above fails to disclose a flushing device for flushing the connection means.
Meixlsperger further discloses the technique of providing an argon/nitrogen supply device in a powder supply line for the benefit(s) of reducing oxygen content and reducing the risk of explosion (P0012, 0016, and 0030).  
In the same field of endeavor, additive manufacturing systems, Burris discloses the technique of providing an argon/nitrogen supply device in a powder supply line for the benefit(s) of reducing oxygen content, maintaining an inert environment suitable for storing powdered material, and/or inhibiting degradation of the powdered material (P0034, 0076, 0100, 0114, and Fig. 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Graichen in view of Meixlsperger and/or Burris by incorporating a flushing device for flushing the connection means/lines with an inert gas including nitrogen or argon for the benefit(s) of reducing oxygen content in the lines and system, reducing the risk of explosion, maintaining an inert environment suitable for storing powdered material, and/or inhibiting degradation of the powdered material. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graichen in view of Cox and Meixlsperger as applied to claim 27 above, and further in view of  Chanclon (US 20190105835). All refences are of record.
Regarding claims 25 and 26, modified Graichen further discloses that the transfer means comprises at least a pump (vacuum pump 12) and the fluid lines for connecting the supply container to the apparatus (2) (P0031, 0034, claim 2, and Fig. 1). 
Modified Graichen fails to explicitly disclose that the transfer means is/comprises a pneumatic transfer means. However, Graichen’s transfer means and applicant’s claimed pneumatic transfer means are equivalent in terms of structure (i.e. pump) and function (as applied above). Applicant does not specify/describe/show the type/details of the claimed pump to differentiate it from Graichen’s pump. In addition, as evidenced by Chanclon (20190105835), an aspiration/suction (i.e. vacuum) transfer system (120) transferring powder from a supply container (110) to a 3D printer (102) is considered a pneumatic transfer means in the art (P0029). For at least the reasons set forth above, Graichen’s transfer means reads on the claimed pneumatic transfer means. See MPEP §§ 2112.01 I and 2114 I-II. Additionally, since Graichen discloses that the vacuum pump can be replaced with a another equivalent powder conveyor (P0039), Cox discloses use of a pneumatic powder transport system to provide a powder transfer/conveyor system that is dust free, mechanically simple, and reliable/cheaper (P0010-0011 and 0039), Chanclon discloses a pneumatic powder transport system as the powder transfer/conveyor means (P0029), and a person of ordinary skill in the art would have recognized that a pneumatic pump and a vacuum pump are equivalent/exchangeable powder conveyors, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Graichen in view of Cox and Chanclon by replacing the vacuum pump with a pneumatic transfer means comprising at least a pneumatic pump and suitable fluid lines as the powder transfer means for the benefit(s) of achieving the predictable result of providing an equivalent powder transfer means/conveyor as suggested by Chanclon and Cox. See MPEP §§ 2143 I B, 2143 I G, and/or 2144 II.
Regarding claim 27, modified Graichen fails to disclose that the pneumatic transfer means comprising the pump is arranged on/within the supply device. 
Since Chanclon discloses to arrange a pneumatic transfer means (not shown) on/within a supply device (P0029 and Fig. 1A-1B) and it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Graichen by rearranging the pneumatic transfer means comprising the pump on/within the supply device for the benefit(s) of making the pump integral to the supply device and/or movable with the supply device. See MPEP §§ 2143 I A and 2144.04 VI C. Alternatively, since modified Graichen discloses the claimed invention except for the supply device comprising the pump. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the system of Graichen by integrating the pump into the supply device as it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. One would have been motivated to integrate the pump into the supply device in order to make the pump movable with the supply device and/or to arrange the pump closer to the supply device. See MPEP § 2144.04 VB. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
Furukawa (US 20170259337 – of record) discloses an additive manufacturing system comprising a powder supply container (202), a conveying path (222), a powder conveying pump (223) configured for supplying powder to a laser additive manufacturing apparatus including a storage container (211), a process chamber (201), a movable work (213) for positioning an object in relation to a surface level of a bath/bed of powder material, and a laser irradiation device (206) for selectively irradiating/sintering a layer of the bath/bed of powder material (Fig. 2 and accompanying text); and    
Bharathan (WO 9534468 – of record) discloses an additive manufacturing (abstract and Figures 1-4) for producing an object by means of additive manufacturing, the system comprising a supply device having a supply container (supply container 67) for storing a supply of powdered material that can be solidified and that can be supplied to a storage container (67 capable of storing powder material and supplying the powder material to a storing-feeding hopper 50 which reads on the claimed storage container: pg. 15, lines 27-36 , Figures 4 and 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743